Citation Nr: 0810244	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-36 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neurosis (claimed 
as stress and nerves).

2.  Entitlement to service connection for gout involving 
multiple joints.  

3.  Entitlement to service connection for herpetic keratosis, 
left eye.

4.  Entitlement to service connection for cephalgia (claimed 
as headaches).  

5.  Entitlement to service connection for left ear hearing 
loss disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and January and 
December 2004 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for headaches and left ear 
hearing loss disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neurosis was not manifest in service and is unrelated to 
service.  

2.  Gout was not manifest in service and is unrelated to 
service.  

3.  Herpetic keratosis of the left eye was not manifest in 
service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Neurosis was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Gout involving multiple joints was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Herpetic keratosis, left eye, was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through February 2002 
and October 2003 letters to the veteran that addressed all 
four notice elements and were sent prior to the initial AOJ 
decisions in this matter.  The letters informed the veteran 
of the evidence required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, including that in the veteran's 
possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration records, and lay statements.  Concerning 
neurosis, gout, and left eye herpetic keratosis, the evidence 
does not establish that the veteran suffered an event, injury 
or disease in service.  Therefore, the Board concludes that 
examination for these claimed disabilities is not necessary 
to decide these claims.  38 C.F.R. § 3.159.  VA has satisfied 
its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Neurosis

Service medical records contain no reference to psychiatric 
problems.  The veteran denied having or having had 
psychiatric symptoms on service discharge examination in June 
1974, and he was psychiatrically normal on clinical 
evaluation at that time.  

On VA evaluation in October 2001, the veteran had been 
referred by primary care and denied any prior mental health 
treatment history.  He stated that he had been experiencing a 
depressed mood, sleep trouble, fatigue, attention and 
concentration impairment, excessive worry, and general 
nervousness and restlessness for one year.  The veteran noted 
that he had served as a military carrier of classified 
documents, and indicated that the position had frightened and 
distressed him.  He indicated that he had had heavy alcohol 
use from 1978 to 1995 to relieve his problems and make him 
happy and that he had had considerable difficulty quitting.  
After clinical evaluation, the diagnosis was depressive 
disorder.  In August 2005, cyclothymia and generalized 
anxiety disorder were diagnosed.  

A March 2002 letter from the veteran's brother indicates that 
he had noticed a change in the veteran's personality in 
service.  He became more and more moody, and his personality 
was confrontational and violent at times.  The veteran's 
brother was sure that the veteran's work in service had had a 
negative effect on the veteran.  A March 2002 letter from 
R.E. indicates that the veteran had been polite and even- 
tempered up until 3 years ago.  He had also become secluded 
and nervous, whereas he had been a friendly person with a lot 
of friends in the past.  

In November 2002, the veteran told a private psychologist 
that he had been depressed since 1973 and that he made a 
suicide attempt by overdose in 1982.  The psychologist 
diagnosed dysthymic disorder and pain disorder.

In September 2003, the veteran indicated that his inability 
to tell anyone about his time in the army, since he had 
handled classified documents, was a major contributor to his 
mental health problems, especially since friends and family 
talk about their time in the military.  He felt his 
depression was a result of the work he did during service.  
He had felt on edge, nervous, irritable, and unable to sleep 
after assignments delivering documents in service.  

Based on the evidence, service connection is not warranted 
for neurosis.  The veteran had no treatment for psychiatric 
symptoms in service and denied having or having had them on 
service discharge examination in June 1974.  Moreover, he was 
psychiatrically normal on service discharge examination in 
June 1974 and he reported the onset and continuation of a 
large cluster of psychiatric symptoms for only a year at the 
time of his March 2001 VA treatment, and that is the first 
time a neurosis was diagnosed.  Based on this evidence, it 
does not appear that neurosis had its onset in or is related 
to service.  

While the veteran and his brother feel that there is a 
relationship between his current mental health and service, 
they are both lay persons.  As such, they are not capable of 
rendering competent opinions about whether there is a medical 
nexus between the veteran's current psychiatric disorder and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Gout

Service medical records are silent for reference to gout.  
The veteran denied having or having had arthritis on service 
discharge examination in June 1974, and his musculoskeletal 
system was normal on clinical evaluation at that time.  Gouty 
arthritis is first shown in November 1994.  At that time, the 
veteran reported that it was a recurrent condition and that a 
doctor had told him that he had gouty arthritis.  In October 
2001, he had indicated that a private physician had treated 
him for gout in 1990, and in September 2003, he indicated 
that he had had gout attacks from 1974 to 1990.  In December 
2003, he indicated that he had experienced gout symptoms in 
his feet and shoulder in service.  In October 2005, he 
indicated that he had had gout throughout the 1970's but that 
it was not diagnosed as gout until 1990.  

Since there is no competent evidence of gout in service or of 
gouty arthritis to a degree of 10 percent within one year of 
separation, or of a relationship between the veteran's post-
service gout and service, service connection is not warranted 
for gout.  

The veteran is not competent to indicate when he first had 
gout or gouty arthritis, or to relate his current gout to 
service, as he is a layperson.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

Herpetic keratosis, left eye

Service medical records contain no reference to herpetic 
keratosis.  The veteran denied having or having had eye 
symptoms on service discharge examination in June 1974, and 
his eyes were generally normal on clinical evaluation at that 
time.  

The veteran was referred to the VA eye service for allergic 
conjunctivitis in December 1974.  The eye service assessed 
him with an instance of acute left eye atopy in December 
1974.  It was said to be his second occurrence.  

In October 1978, the veteran had marked left eye conjunctiva 
injection and a dendritic ulcer.  There was a history of 
keratitis herpes, and the assessment was left eye herpes 
keratitis.  In July 1996, the veteran reported that he had 
had herpetic conjunctivitis since 1975.  The veteran 
currently has a herpetic scar on the lense of his left eye, 
as shown by a November 2002 VA medical record.

In June 2004, the veteran stated that barely 4 months after 
service, his left eye became inflamed.  He was living in the 
same place where he had lived before service.  He argued that 
the facts of no earlier eye problems, and problems almost 
immediately upon release from service show a service created 
condition.  

Regardless of whether the veteran first had herpes keratitis 
or conjunctivitis in 1974 or 1975, it was after service, not 
in service.  No evidence shows that it was manifest in 
service, and the veteran's left eye was normal on service 
discharge examination in June 1974 and he reported later in 
service that nothing had changed since then.  The veteran has 
submitted no competent evidence on incubation periods for 
herpes keratitis or conjunctivitis, and there is no reason to 
believe, based on the evidence of record, that it was related 
to any incident of service.  The veteran has asserted that 
the claim should be allowed since the disorder was manifest 
well within the one-year presumptive service connection 
period.  However, there is no presumption of service 
connection for herpetic keratosis when it is manifest within 
one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In light 
of the above, service connection is not warranted for 
herpetic keratosis, left eye.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for neurosis is denied.

Service connection for gout involving multiple joints is 
denied.

Service connection for herpetic keratosis, left eye, is 
denied.


REMAND

The veteran was treated for headaches in service in November 
1972.  He was treated for headaches again after service in 
August 1975, and he has been treated for headaches recently.  
Various etiologies have been considered for the current 
headaches since August 2002.  Among them are trigeminal 
neuralgia, vascular headaches, and rebound analgesic 
headaches.  A VA examination is necessary in order to 
ascertain the etiology of his headaches and to render an 
opinion as to whether they are related to the complaints 
noted in service.  See 38 C.F.R. § 3.159.  

The veteran had left ear hearing loss disability prior to 
service.  On service entrance examination in August 1972, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
70
55
Not 
tested
65

On service discharge examination in June 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
75
75
60
Not 
tested
65

There is a question as to whether the veteran's hearing loss 
was aggravated in service.  Before deciding the question, a 
medical examination is required.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
neurology examination.  The claims 
folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to what type of headaches the veteran 
currently has, and as to whether there 
is a 50 percent or greater probability 
that they had their onset during active 
service or are related to any in-
service disease or injury.

The examiner should provide a rationale 
for the opinions.

2.  Schedule the veteran for a VA 
hearing loss examination.  The claims 
folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether the veteran's left ear 
hearing loss disability increased in 
service, and if so, whether such 
increase in disability was due to the 
natural progress of the disease.  

The examiner should provide a rationale 
for the opinions.

3.  Thereafter, readjudicate the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


